OPINION
PER CURIAM.
On October 8, 1982, appellant was charged by information with the offense of possession of Pentazocine in a quantity less than two hundred (200) grams. On March *75924, 1983, appellant waived a trial by jury and entered his plea of nolo contendere. Upon finding appellant guilty, the Court assessed punishment of a fine of $300.00. Appellant is represented by retained counsel.
The transcript was filed in this Court on July 26,1983. A statement of facts has not been filed and a motion to extend time in which to file a statement of facts has not been filed. Appellant filed a motion on August 24,1983, to extend time in which to file a brief and the motion was granted wherein time was extended until September 1, 1983, for the filing of such brief. The brief has not yet been filed and no further motions for extension of time have been filed.
There being no statement of facts or brief on file, we have reviewed the transcript and find no fundamental error. The judgment is, therefore, affirmed. See Snowden v. State, 410 S.W.2d 641 (Tex.Cr.App.1967); Lybert v. State, 419 S.W.2d 863 (Tex.Cr.App.1967).
Affirmed.